Citation Nr: 1760284	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with insomnia and depressive disorder.  

2.  Entitlement to service connection for a low back disorder, to include degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 2008 to July 2008 and from October 2009 to August 2010, with additional Army Reserve Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  At his October 2016 hearing, the Veteran indicated that he no longer wished to pursue the issue for a higher initial disability evaluation for PTSD with insomnia and depressive disorder.

2.  The Veteran has a current disability of degenerative changes of the lumbar spine. 

3.  The Veteran injured his back in service. 

4.  The Veteran has experienced "continuous" symptoms of a back disability since service separation.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD with insomnia and depressive disorder have been met.  38 U.S.C..A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, degenerative joint and disc changes of the lumbar spine were incurred in service.  38 U.S.C..§§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal of the Issue of Entitlement to an Initial Disability Evaluation in Excess of 50 Percent for PTSD with Insomnia and Depressive Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, the Veteran, at his October 2016 hearing, indicated that he no longer wished to appeal the issue of a higher initial evaluation for PTSD with insomnia and depressive disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.




Low Back

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

As it relates to the low back, the Veteran has lumbar spine degenerative changes, which is the equivalent of arthritis and a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies in this case as it relates to this issue.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran maintains that he injured his back in service while in Iraq while performing his duties as a light wheel mechanic..  He contends that his current low back problems had their onset in service and have continued to the present time.  

At the time of his October 2016 hearing, the Veteran testified that while in Iraq, he performed duties of a light wheel mechanic.  He indicated that he was in an AP brigade that escorted the team to terrorist operations.  There was a lot of heavy lifting, helping the supply sergeants, and the supply section.  He reported that they moved a lot of heavy equipment, loading and unloading from crates, boxes, cages to make place for 100-plus-pound weights and loading up LETDs, a lot of heavy equipment.  He also noted that he was part of a lot of details as well.  The Veteran indicated that as he was in a combat environment, medical care was not always available.  He reported that his back pain started while in Iraq and continued to the present time.  The Veteran indicated that he started feeling numbness in his legs beginning in 2011.  

In support of his claim, the Veteran submitted several buddy statements.  In a November 2012 statement, the Veteran's stepson indicated that his father started having back issues upon his return from Iraq.  He reported seeing his father in back pain since this time.  

In a November 2012 statement, the Veteran's wife indicated that she had been married to the Veteran for five years.  She reported that all of his back problems started when he returned home from deployment.   

Treatment records associated with the file reveal that x-rays were taken of lumbosacral spine in December 2011.  The reason listed for the x-rays was chronic low back pain, rule out degenerative joint disease.  X-rays revealed a transition lumbosacral element and minor malalignment L4 -S1, with posterior disc space narrowing and tiny posterior spur.

A June 2012 MRI of the lumbar spine revealed degenerative changes, most prominent at L5/Sl, where a left paracentral broad-based protrusion resulted in mild spinal canal stenosis and moderate to severe left neuroforaminal narrowing, with an annular fissure at L5-Sl.

The Board does note that service treatment records do not contain any complaints or findings of low back problems during the Veteran's period of active service, nor were there any reports of back problems noted on his July 2010 post-deployment health assessment.  However, the Board does observe that the Veteran has testified that his back began to hurt while in service.  Moreover, the Veteran's assigned military occupational specialty would support the duties he indicated that he performed in service.  The Board further notes that the Veteran has stated that he did not seek medical treatment for his low back while deployed, in part, as a result of medical service not being available.  His reports of continuity of low back problems since deployment is bolstered by letters received from his stepson and wife, who both indicated that the Veteran had experienced back pain since his return from Iraq.  The Veteran's contentions are further supported by the December 2011 x-ray note indicating the reason for the study as being a result of chronic lower back pain.  The evidence of record is sufficient to show continuous low back symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  The Veteran's statements regarding back pain along with the statements from individuals who have known him throughout this time period are sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a back disability since service separation that was later diagnosed as arthritis and disc disease.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured his low back in service and has experienced "continuous" symptoms of a low back disorder now diagnosed as degenerative disc and joint disease since service separation.  As such, the criteria for presumptive service connection for a low back disorder under 38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal, as to the issue of entitlement to an initial disability evaluation in excess of 50 percent for PTSD with insomnia and depressive disorder, is dismissed.

Service connection for a low back disorder, to include degenerative joint and disc changes, is granted.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


